UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended October 30, 2010 [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 001-10613 DYCOM INDUSTRIES, INC. (Exact name of registrant as specified in its charter) Florida 59-1277135 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 11770 US Highway 1, Suite 101, Palm Beach Gardens, Florida 33408 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (561) 627-7171 Securities registered pursuant to Section 12(b) of the Act: Title of Each Class Name of Each Exchange on Which Registered Common Stock, par value $0.33 1/3 per share New York Stock Exchange Series A Preferred Stock Purchase Rights New York Stock Exchange Securities registered pursuant to Section 12(g) of the Act: None Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X]No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [ ] No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer [ ] Accelerated filer[X] Non-accelerated filer[ ] Smaller reporting company [ ] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ] No [X] There were 35,132,465 shares of common stock with a par value of $0.33 1/3 outstanding at November 24, 2010 Table of Contents Dycom Industries, Inc. Table of Contents PART I – FINANCIAL INFORMATION Item 1. Financial Statements 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 24 Item 3. Quantitative and Qualitative Disclosures About Market Risk 34 Item 4. Controls and Procedures 35 PART II – OTHER INFORMATION Item 1. Legal Proceedings 35 Item 1A. Risk Factors 35 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 35 Item 6. Exhibits 36 Signatures 36 EX-31.1 EX-31.2 EX-32.1 EX-32.2 2 Table of Contents PART I - FINANCIAL INFORMATION Item 1. Financial Statements. DYCOM INDUSTRIES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) October 30, July 31, 2010 2010 (Dollars in thousands) ASSETS CURRENT ASSETS: Cash and equivalents $ 79,960 $ 103,320 Accounts receivable, net 113,070 110,117 Costs and estimated earnings in excess of billings 65,057 66,559 Deferred tax assets, net 14,937 14,944 Income taxes receivable 1,067 3,626 Inventories 15,139 16,058 Other current assets 11,851 8,137 Total current assets 301,081 322,761 PROPERTY AND EQUIPMENT, NET 134,674 136,028 GOODWILL 157,851 157,851 INTANGIBLE ASSETS, NET 48,059 49,625 OTHER 12,481 13,291 TOTAL NON-CURRENT ASSETS 353,065 356,795 TOTAL $ 654,146 $ 679,556 LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES: Accounts payable $ 24,076 $ 25,881 Current portion of debt - 47 Billings in excess of costs and estimated earnings 667 376 Accrued insurance claims 28,499 28,086 Other accrued liabilities 41,507 42,813 Total current liabilities 94,749 97,203 LONG-TERM DEBT 135,350 135,350 ACCRUED INSURANCE CLAIMS 24,747 24,844 DEFERRED TAX LIABILITIES, NET NON-CURRENT 24,702 24,159 OTHER LIABILITIES 3,507 3,445 Total liabilities 283,055 285,001 COMMITMENTS AND CONTINGENCIES, Notes 9, 10, and 15 STOCKHOLDERS' EQUITY: Preferred stock, par value $1.00 per share: 1,000,000 shares authorized: no shares issued and outstanding - - Common stock, par value $0.33 1/3 per share: 150,000,000 shares authorized: 35,421,065 and 38,656,190 issued and outstanding, respectively 11,807 12,885 Additional paid-in capital 141,061 170,209 Accumulated other comprehensive income 183 169 Retained earnings 218,040 211,292 Total stockholders' equity 371,091 394,555 TOTAL $ 654,146 $ 679,556 See notes to the condensed consolidated financial statements. 3 Table of Contents DYCOM INDUSTRIES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) For the Three Months Ended October 30, 2010 October 24, 2009 (Dollars in thousands, except per share amounts) REVENUES: Contract revenues $ 261,584 $ 259,116 EXPENSES: Costs of earned revenues, excluding depreciation and amortization 209,322 209,971 General and administrative(including stock-based compensation expense of $0.8 million and $1.0 million, respectively) 22,825 23,502 Depreciation and amortization 15,616 15,191 Total 247,763 248,664 Interest income 28 35 Interest expense (3,707 ) (3,544 ) Other income, net 1,757 1,105 INCOME BEFORE INCOME TAXES 11,899 8,048 PROVISION FOR INCOME TAXES: Current 4,602 3,149 Deferred 550 1,376 Total 5,152 4,525 NET INCOME $ 6,747 $ 3,523 EARNINGS PER COMMON SHARE: Basic earnings per common share $ 0.18 $ 0.09 Diluted earnings per common share $ 0.18 $ 0.09 SHARES USED IN COMPUTING EARNINGS PER COMMON SHARE: Basic 37,465,142 38,990,281 Diluted 37,567,946 39,281,606 See notes to the condensed consolidated financial statements. 4 Table of Contents DYCOM INDUSTRIES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) For the Three Months Ended October 30, 2010 October 24, 2009 (Dollars in thousands) OPERATING ACTIVITIES: Net income $ 6,747 $ 3,523 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization 15,616 15,191 Bad debt expense, net 73 24 Gain on sale of fixed assets (1,530 ) (1,026 ) Deferred income tax provision 550 1,376 Stock-based compensation 791 971 Amortization of debt issuance costs 311 257 Change in operating assets and liabilities: Accounts receivable, net (2,446 ) 3,687 Costs and estimated earnings in excess of billings, net 1,793 9,640 Other current assets and inventory (3,522 ) (4,872 ) Other assets 565 (326 ) Income taxes receivable 2,559 4,872 Accounts payable (1,653 ) (397 ) Accrued liabilities and insurance claims (788 ) (10,254) Income taxes payable - 1,916 Net cash provided by operating activities 19,066 24,582 INVESTING ACTIVITIES: Capital expenditures (13,449 ) (9,936 ) Proceeds from sale of assets 2,073 1,614 Changes in restricted cash 25 - Net cash used in investing activities (11,351 ) (8,322 ) FINANCING ACTIVITIES: Repurchases of common stock (31,036 ) - Principal payments on long-term debt (29 ) (455 ) Debt issuance costs (29 ) - Exercise of stock options and other 19 - Restricted stock tax withholdings - (29 ) Net cash used in financing activities (31,075 ) (484 ) Net (decrease) increase in cash and equivalents (23,360 ) 15,776 CASH AND EQUIVALENTS AT BEGINNING OF PERIOD 103,320 104,707 CASH AND EQUIVALENTS AT END OF PERIOD $ 79,960 $ 120,483 SUPPLEMENTAL DISCLOSURE OF OTHER CASH FLOW ACTIVITIES AND NON-CASH INVESTING AND FINANCING ACTIVITIES: Cash paid during the period for: Interest $ 6,011 $ 6,013 Income taxes $ 85 $ 332 Purchases of capital assets included in accounts payable or other accrued liabilities at period end $ 491 $ 2,531 See notes to the condensed consolidated financial statements. 5 Table of Contents NOTES
